DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US 2005/0186389) in view of Ninomiya (US 2009/0004431) and Okazaki et al. (US 2010/0205921) (Okazaki).
In reference to claims 1 and 6-7, Ohno teaches a honeycomb structure ([0003]) (corresponding to a honeycomb structure). The honeycomb structure is formed of a single honeycomb unit ([0022]) (corresponding to a honeycomb structure body). The honeycomb unit includes multiple cells (through holes) extending from one to the other of the end faces of the honeycomb unit along its longitudinal direction (Z direction) to be open at the end faces, and cell walls separating the cells ([0023]) (corresponding to partition walls which define a plurality of cells extending from an inflow end face to an outflow end face to from through channels for a fluid).
Ohno further teaches the honeycomb unit has a porosity of about 25% to about 40%; if the porosity is more than or equal to about 25%, exhaust gas is more likely to penetrate deep into cell walls, so that the conversion performance is less likely to be insufficient, however, if the porosity is less than or equal to about 40%, the strength of cell walls is less likely to be reduced; thus the cell walls are porous and a fluid (i.e., exhaust gas) passes through the cells ([0051]) (corresponding to porous partition walls).
corresponding to a first circumferential wall which is disposed in at least a part of a circumference of the partition walls, and a second circumferential wall disposed to surround an outer side of the honeycomb structure). Each of Fig. 1A, IB and 1C teaches the honeycomb structure 100 formed of a single unit 130 incudes cell walls 123 which are continuous with the peripheral surface 117 ([0022]; [0023]; [0030]), therefore the honeycomb structure does not have an interface between the cell walls and the outermost-peripheral-side of the cell walls 123 (corresponding to the honeycomb structure body does not have an interface between the partition walls and the first circumferential wall).
Ohno further teaches Example 2, Example 4 and Example 16 have a peripheral-side one of the cell wall and a peripheral coat layer, wherein the thickness of the peripheral-side one of the cell wall can be calculated and is 0.25 mm for Example 2 and 0.3 mm for each of Examples 4 and 16 (i.e., T = 1.35; peripheral coating layer = 1.10 mm; thickness of the peripheral-side one of the cell wall = T - peripheral coating layer = 1.35 mm – 1.10 mm = 0.25 mm) (Table 1) (corresponding to a maximum thickness of the first circumferential wall is from 0.1 to 0.3 mm).
Ohno does not explicitly teach the surface of the first circumferential wall is an uneven face having unevenness, and in the face perpendicular to the extending direction of the plurality of cells, a peripheral length of the surface of the first circumferential wall is a length from 1.001 to 1.003 times as much as a peripheral length of a circle equivalent to an area of a region surrounded by the first circumferential wall, as presently claimed.  
Aoki teaches a honeycomb structure ([0001]). The honeycomb structure comprises a plurality of partition walls provided so as to form a plurality of cells extending in an corresponding to the surface of the first circumferential wall is an uneven face having unevenness; the uneven face of the first circumferential wall has a corrugated wave shape).
Aoki further teaches the outer surface of the outer wall, i.e. the sectional contour of the honeycomb structure gives the local maximum in the radial direction of the honeycomb structure; and concave bottom means a point at which the sectional contour gives the local minimum in the radial direction ([0038]) (corresponding to a maximum thickness and a minimum thickness of the first circumferential wall). The height difference (h) between one convex top and a concave bottom, adjacent thereto, is preferably larger than 15 µm (i.e., 0.015 mm) and preferably smaller than 70% of the average thickness of the outer wall (Ts) ([0041]). Therefore, the difference between the convex top and concave bottom is between 15 µm and at most 0.49 mm (i.e., Tp < Ts < 0.7 mm; 70% of 0.7mm = 0.7*0.7mm = 0.49mm) (corresponding to a value of a difference between a maximum thickness and a minimum thickness of the first circumferential wall is from 0.1 to 0.3 mm).
Aoki further teaches the concave and convex structure satisfies a relation of 0.8 Cp < P < 2.2 Cp when the pitch from one convex top to the next adjacent convex top is expressed as “P” and the average cell pitch (Cp1-2) from one partition wall to the next partition wall is expressed as “Cp” ([0017]) (corresponding to a wave length of the wave shape).


In light of the motivation of Aoki, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the peripheral-side one of the cell walls of Ohno to have the concave and convex structure showing a concave and convex shape at its outer surface as disclosed by Aoki, in order to provide higher thermal shock resistance and provide sufficient isostatic strength even when the thickness of the wall is restricted (Aoki, [0033]).
Ohno in view of Aoki does not explicitly a peripheral length of the surface of the first circumferential wall is a length from 1.001 to 1.003 times as much as a peripheral length of a circle equivalent to an area of a region surrounded by the first circumferential wall, as presently claimed. Ohno in view of Aoki does disclose teaches the concave and convex structure satisfies a relation of 0.8 Cp < P < 2.2 Cp when the pitch from one convex top to the next adjacent convex top is expressed as “P” and the average cell pitch (Cp1-2) from one partition wall to the next partition wall is expressed as “Cp” (Aoki, [0017]).
Okazaki teaches a ceramic honeycomb filter being a cordierite-based ceramic honeycomb filter having a large number of flow paths partitioned by porous cell walls ([0030]). Okazaki further teaches to have both low pressure loss and high strength, the cell walls are preferably as thick as 0.1-0.5 mm with a cell pitch of 1-3 mm ([0041]).


Therefore, it is clear the pitch from one convex top to the next adjacent convex top (i.e., wave length) of the peripheral-side one of the cell walls of Ohno in view of Aoki and Okazaki will be at least 0.8 mm and at most 6.6 mm (i.e., 0.8* 1mm = 0.8 mm; 2.2*3mm = 6.6 mm) (corresponding to a wave length of the wave shape is from 5.1 to 8.5 mm).
While Ohno in view of Aoki and Okazaki does not explicitly disclose the value of the length of the surface of the circumferential wall is a length from 1.001 to 1.003 times as much as a peripheral length of a circle equivalent to an area of a region surrounded by the first circumferential wall, it is noted that the instant application’s Specification discloses the peripheral length of the surface of the first circumferential wall 23 can be calculated as a theoretical value by use of values of “a wave length P”, “a thickness of the thickest portion of the first circumferential wall 23” and “a thickness of the thinnest portion of the first circumferential wall 23”. Therefore, given that Ohno in view of Aoki and Okazaki teaches the peripheral-side one of the cell wall has a pitch from one convex top to the next adjacent convex top (i.e., wave length) and a difference in the height between the difference between the convex top and concave bottom is between 15 µm and at most 0.49 mm (i.e., a maximum thickness and minimum thickness) including the values used in the present invention, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the peripheral-side one of the cell walls to have a length from 1.001 to 1.003 times as much as a peripheral length of a circle equivalent to an area of a 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claim 2, Ohno in view of Aoki and Okazaki teaches the limitations of claim 1, as discussed above. Ohno teaches Example 2 and Example 4 have a peripheral-side one of the cell walls (i.e., first circumferential wall) and a peripheral coat layer (i.e., second circumferential wall), the thickness of the peripheral coating layer is 1.10 mm in Example 2 and 1.20 mm in Example 4 (Table 1) (corresponding to in the face perpendicular to the extending direction of the plurality of cells, an average thickness of the second circumferential wall is from 0.8 to 1.4 mm).
In reference to claims 3 and 4, Ohno in view of Aoki and Okazaki teaches the limitations of claim 1, as discussed above. Ohno teaches the peripheral wall thickness T is a sum (total) of the thickness of the peripheral coat layer and the thickness of the peripheral-side one of the cell walls ([0030]).
Example 2 and Example 4 have a peripheral coat layer and outermost-peripheral-side one of the cell walls, the peripheral wall thickness T is 1.35 mm for Example 2 and 1.50 mm for Example 4 (Table 1) (corresponding to a total of a maximum thickness of the first circumferential wall and an average thickness of the second circumferential wall is from 1.0 to 1.7 mm). A ratio of the thickness of the peripheral-side one of the cell walls to the thickness of the peripheral coat layer can be calculated from the peripheral-side one of the cell corresponding to a ratio of a maximum thickness of the first circumferential wall to an average thickness of the second circumferential wall is from 0.1 to 0.3).
Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatenatble over Ohno et al. (US 2009/0291841) (Ohno) in view of Aoki and Okazaki.
In reference to claims 1-4 and 6-7, Aoki teaches a honeycomb structure ([0001]) (corresponding to a honeycomb structure). The honeycomb structure comprises a plurality of partition walls so provided so as to form a plurality of cells extending in an axial direction of the honeycomb structure ([0009]) (corresponding to a honeycomb structure body having porous partition walls which define a plurality of cells extending from an inflow end face to an outflow end face to form through channels for a fluid).
Aoki further teaches an outer wall surrounding said plurality of partition walls ([0010]). Fig. 1(b) discloses the outer wall having a concave and convex structure is formed continuously with the partition walls 2 (Fig. 1(b)) (corresponding to a first circumferential wall which is disposed in at least a part of the a circumferential of the partition walls; the honeycomb structure body does not have an interface between the partition walls and the first circumferential wall).
Aoki further teaches the sectional contour of the honeycomb structure gives the local maximum in the radial direction of the honeycomb structure at the convex top of the outer wall, while the concave bottom means a point at which the sectional contour gives the local minim in the radial direction ([0038]) (corresponding to the surface of the first circumferential wall is an uneven face having unevenness; the uneven face of the first circumferential wall has a corrugated wave shape). Aoki further teaches the height difference (h) between one convex top and concave bottom, adjacent thereto is larger than 15 µm and smaller than 70 % the average thickness (Ts) of the outer wall ([0041]); the outer wall has an average thickness (Ts) satisfying the relation Tp<Ts≤0.7 mm, wherein Tp is an average partition wall thickness which is in the range of 0.038 to 0.17 mm ([0011]-[0012]). Therefore, the difference between the convex top and concave bottom is between 0.015 mm and at most 0.49 mm (i.e., Tp < Ts ≤ 0.7 mm; 70% of 0.7 mm = 0.7*0.7 mm = 0.49 mm). Aoki teaches the convex top means a point at which the sectional contour of the honeycomb structure gives a local maximum in the radial direction of the honeycomb structure of the outer wall (i.e., maximum thickness) and the concave bottom means a point at which the sectional contour gives the local minim in the radial direction (i.e., minimum thickness) ([0038]), therefore given that the height difference is from 0.015 mm to 0.49 mm it is clear the maximum thickness in the radial direction would be 0.015 mm to 0.49 mm (corresponding to in a face perpendicular to an extending direction of the cells, a maximum thickness of the first circumferential wall is from 0.1 to 0.3 mm; a value of a difference between a maximum thickness and a minimum thickness of the first circumferential wall is from 0.1 to 0.3 mm).
Aoki further teaches the concave and convex structure satisfies a relation of 0.8 Cp < P < 2.2 Cp when the pitch from one convex top to the next adjacent convex top is expressed as “P” and the average cell pitch (Cp1-2) from one partition wall to the next partition wall is expressed as “Cp” ([0017]) (corresponding to a wave length of the wave shape).
Aoki does not explicitly teach a second circumferential wall disposed to surround an outer side of the honeycomb structure, as presently claimed.
corresponding to a second circumferential wall disposed to surround an outer side of the honeycomb structure). The sealing material layer is formed to reinforce the peripheral portion of the pillar-shaped body, to adjust the shape thereof and also to improve the heat resistance of the honeycomb structural body ([0086]). The thickness of the sealing material layer is 1.0 mm ([0360]; [0375]) (corresponding to an average thickness of the second circumferential wall is from 0.8 to 1.4 mm).
In light of the motivation of Ninomiya, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to include a sealing material layer on the outer wall of Aoki, in order to reinforce the peripheral portion of the pillar-shaped body, to adjust the shape thereof and also to improve the heat resistance of the honeycomb structural body.
Given that Aoki in view of Ninomiya teaches the maximum thickness of the outer wall is between 0.015 mm and 0.49 mm and the sealing material layer has a thickness of 1.0 mm, it is clear a total of a maximum thickness of the outer wall and the thickness of the sealing layer is between 1.015 to 1.49 mm (i.e., 1.0 mm + 0.015 mm = 1.015 mm; 1.0 mm + 0.49 mm = 1.49 mm) and a ratio of the maximum thickness of the outer wall to the thickness of the sealing material layer is between 0.015 and 0.49 (i.e., 0.015mm/lmm = 0.015; 0.49 mm/1.0 mm = 0.49) (corresponding to a total of a maximum thickness of the first circumferential wall and an average thickness of the second circumferential wall is from 1.0 to 1.7 mm; a ratio of a maximum thickness of the first circumferential wall to an average thickness of the second circumferential wall is from 0.1 to 0.3).
Aoki in view of Ninomiya does not expressly teach the average cell pitch.
Okazaki teaches a ceramic honeycomb filter being a cordierite-based ceramic honeycomb filter having a large number of flow paths partitioned by porous cell walls ([0030]). Okazaki further teaches to have both low pressure loss and high strength, the cell walls are preferably as thick as 0.1-0.5 mm with a cell pitch of 1-3 mm ([0041]).
In light of the motivation of Okazaki it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the cell walls of Aoki in view of Ninomiya to have a thickness of 0.1-0.5 mm with a cell pitch of 1-3 mm, in order to have both low pressure loss and high strength.
Therefore, the pitch from one convex top to the next adjacent convex top of the outer wall of Aoki in view of Ninomiya and Okazaki will be at least 0.08 mm and at most 6.6 mm (i.e., 0.8* 1.0mm = 0.8 mm; 2.2*3mm = 6.6 mm) (corresponding to a wave length of the wave shape is from 5.1 to 8.5 mm).
While Aoki in view of Ninomiya and Okazaki does not explicitly teach a peripheral length of the surface of the outer wall, it is noted that the instant application’s Specification discloses the peripheral length of the surface of the first circumferential wall 23 can be calculated as a theoretical value by use of values of “a wave length P”, “a thickness of the thickest portion of the first circumferential wall 23” and “a thickness of the thinnest portion of the first circumferential wall 23”. Therefore, given Aoki in view of Ninomiya and Okazaki teaches the outer wall has a pitch from one convex top to the next adjacent convex top (i.e., wave 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Response to Arguments
In response to amended claims 1-4 and 6-7, and cancelled claim 5, the previous Claim Objections are withdrawn.

In response to amended claim 1, which recites a honeycomb structure “wherein the surface of the first circumferential wall is an uneven face having unevenness, and in the face perpendicular to the extending direction of the plurality of cells, a peripheral length of the surface of the first circumferential wall is a length from 1.001 to 1.003 times as much as a peripheral length of a circle equivalent to an area of a region surrounded by the first circumferential wall”, it is noted that Ohno et al. (US 2009/0291841) (Ohno) alone no longer meets all the claimed limitations. Therefore, the previous 35 U.S.C. 102(a)(1) rejection over 

In response to amended claim 1, which recites a honeycomb structure “wherein the surface of the first circumferential wall is an uneven face having unevenness, and in the face perpendicular to the extending direction of the plurality of cells, a peripheral length of the surface of the first circumferential wall is a length from 1.001 to 1.003 times as much as a peripheral length of a circle equivalent to an area of a region surrounded by the first circumferential wall”, it is noted that Aoki (US 2005/0186389) in view of Ninomiya (US 2009/0004431) alone or in combination do not meet the claimed limitations. Therefore, the previous 35 U.S.C. 103 rejection over Aoki in view of Ninomiya are withdrawn. However, the amendments necessitate a new set of rejections, as set forth above.

Applicants primarily argue:
“As an initial matter, Applicant respectfully submits that the PTO’s assertion, that the first circumferential wall of Aoki would have been in the range of from 0.015 mm and at least 0.49 mm, is incorrect. To this end, Aoki discloses that the thickness of the asserted first circumferential wall is the sum of the thickness of the outer wall outer wall Ts (i.e., Tp<Ts≤0.7 mm, where Tp is the thickness of the partition walls 0.038 mm to 0.17mm) and height difference (h), which is preferably 70% of Ts (see Aoki, Abstract, paragraph [0041], for example). As such, in the context of the claimed invention, the thickness of the asserted first circumerential wall of Aoki would have been in the range of from about 0.066 mm (i.e., 0.039 mm + (0.039 mm x 70%)) to 1.19 mm (i.e., 0.7 mm + (0.4 mm x 70%)).
In light of the above, claim 1 is distinguishable over Aoki because Aoki fails to teach or suggest the criticality of the claimed upper limit of the maximum thickness of the first circumferential wall of 0.3 mm, which is demonstrated by the results shown in Tables 1 and 2 of the present specification. For example, the first circumferential wall of honeycomb structures of Examples 1-10 each have a thickness that meets the claimed range, resulting in improved thermal shock resistance, as compared to the honeycomb structures of Comparative Examples 3 and 4, which have a first circumferential wall with a thickness of 0.4 mm and 0.6 mm, respectively (which do not meet claim 1).

Remarks, p. 7-8
The examiner respectfully traverses as follows: 
The instant application at paragraph [0048] discloses the uneven face of the surface of the first circumferential wall 23 has the corrugated wave shape, and a value T of a difference between a maximum thickness Amax and a minimum thickness Amin of the first circumferential wall 23 is preferably from 0.1 to 0.3 mm; where “The maximum thickness Amax” is a thickness of the thickest portion of the first circumferential wall 23 in the wave shape of the surface of the first circumferential wall 23 while “The minimum thickness Amin” is a thickness of the thinnest portion of the first circumferential wall 23 in the wave shape of the surface of the first circumferential wall 23. Given that Aoki discloses the sectional contour of the honeycomb structure gives the local maximum in the radial direction of the honeycomb structure at the convex top of the outer wall (i.e., Amax), while the concave bottom means a point at which the sectional contour gives the local minim in the radial direction (i.e., A-min) ([0038]), therefore the height difference (h) would represent the maximum thickness of the first circumferential wall in a face perpendicular to an extending direction of the plurality of cells.
In light of Aoki teaching the convex top as a local maximum and the concave bottom as a local minimum, like the Amax and Amin disclosed in the instant applications specification, it is clear that the high difference (h) between the local maximum and local minimum would result in a maximum thickness of the outer wall.
Given that Aoki teaches the height difference is greater than 15 µm (i.e., 0.015 mm) and smaller than 70% of Ts, where Ts is the outer wall average thickness and satisfies Tp<Ts≤0.7 
	With respect to the criticality of the claimed upper limit, Comparative Examples 6-8 have a maximum thickness of the first circumferential wall outside the upper limit of 0.3 but all show “A” in thermal  shock resistance, therefore it is not clear that the upper limit of 0.3 provides criticality.
	Therefore, absent evidence to the contrary it is the examiners position given that Aoki teaches an overlapping range of the maximum thickness of the outer wall, one of ordinary skill in the art would have selected from the overlapping portion of the range taught by the reference, because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.

Applicants further argues:
“The PTO’s assertion is incorrect because Aoki explicitly discloses that it is necessary for the asserted first circumferential wall to include a height difference (h) between the convex top and the concave bottom in order to inhibit breaking an rotational slip of the canned honeycomb structure (see Aoki, paragraphs [0018], [0035], [0036] and [0041], for example). Therefore, there would have been no reason for a person of ordinary skill in the art to have considered modifying the honeycomb structure of Aoki to include the second circumferential wall of Ninomiya, because doing so would have reduced or eliminated the height difference (h) between the convex to and concave bottom of the first circumferential wall, which would have obviated the entire object of including the height difference (h). Simply, stated modifying Aoki based on Ninomiya, as asserted by the PTO, would have turned the honeycomb structure of Aoki into a conventional honeycomb structure (see Aoki, paragraphs [0032] and [0033], and Fig. 10), which is completely contrary to the invention disclosed in Aoki.”
Remarks, p. 8-9

“Clearly, a person of ordinary skill in the art would have understood that modify the honeycomb structure of Ohno in this manner would have resulted in the second circumferential wall filling the uneven portions of the first wall. As such, there would 
Remarks, p. 10-11
The examiner respectfully traverses as follows:
 	While Aoki does disclose a concave and convex structure can inhibit the rotational direction slip of honeycomb structure in can (casing) ([0036]), Aoki expressly teaches honeycomb structure has higher thermal shock resistance by having a smaller difference between the partition wall thickness and the outer wall thickness ([0018]); and further the concave and convex portions providing when a pressure is applied from outside the outer wall, the pressure acts normally to the outer surface of the outer wall; and as a result, stress can be concentrated at the abutting portion and the abutting portion vicinities, each having high strength, therefore, a sufficient isostatic strength can be obtained even when the thickness of the outer wall is restricted ([0033]). Therefore, it is clear the concave and convex structure are provided for more than inhibiting rotational direction slip.
	In light of the disclosure of Aoki and the motivation provided in Ninomiya, as discussed in the rejection set forth above, it would have been obvious to one of ordinary skill in the art to modify the honeycomb structure of Aoki to include the sealing material layer of Ninomiya, in order to reinforce the peripheral portion, adjust the shape thereof and improve the heat resistance of the honeycomb structural body.
	 Similarly, with respect to the combination of Ohno in view of Aoki, as discussed in the rejection set forth above, Aoki teaches the honeycomb structure has higher thermal shock 
	Therefore, it is the examiner’s position absent evidence to the contrary one of ordinary skill in the art would have modified the peripheral-side one of the cell walls of Ohno to have the concave and convex structures showing a concave and convex shape at its outer surface, in order to provide higher thermal shock resistance and provide sufficient isostatic strength even when the thickness of the wall is restricted.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.O./Examiner, Art Unit 1784       

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784